UNITED Sll`ATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HQUSTON DIVISION
UNITED STATES OF AMERICA §
v. § CRIMINAL NO. 18 CR 81-1
JOSEPH NELSON, §
§

Defendant.

P!£EA AGREEMENT

The United States.of America, l')y and through Ryan K. Patrick, United States Attorney
for the Southem District of Texas, and Steven D. Mellin, Assistant United States Attorney, and
the defendant, Joseph Nelson (“Defendant”), and Defendant’s counsel, pursuant to Rule
ll(c)(l)(A) of the Federal Rules of Criminal Procedure, state that they have entered into an
agreement, the terms and conditions of vvhich are as follows:

Dehlendant's Agreement

l. Defendant agrees to plead guilty to Counts One, Three and Four of the Indictment.
All three counts charge Defendant Wit`h Aiding and Abetting Interference with Commerce by
Threats or Violence, in violation of Title 18, United States Code, Section l951(a). Defendant, by
entering this plea, agrees that he is waiving any right to have the facts that the law makes essential
to the punishment either charged in the indictment, or proved to a jury or proven beyond a
reasonable doubt.

Hunishment Range

2. The statutory maximum penalty for each violation of Title 18, United States Code,
Section l951(a), is imprisonment of notjmore than 20 years and a fine of not more than $250,000.
Additionally, Defendant may receive a term of supervised release after imprisonment of up to five

years. See Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2). Defendant

acknowledges and understands that if he should violate the conditions of any period of supervised
release which may be imposed as part of his sentence, then Defendant may be imprisoned for the
entire term of supervised release, without credit for time already served on the term of supervised
release prior to such violation. See YTitle 18, United Stated Code, sections 3559(a)(3) and
3583(€)(3). Defendant understands that he cannot have the imposition or execution of the
sentence suspended, nor is he eligible fdr parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant Will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($lO0.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s C)ffice, P.O. Box 61010, Housto‘n, Texas 77208, Attention: Finance.

Immlgration Consequences

4. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status. Defendant understands that if he is not a citizen of the United States, by
pleading guilty, he may be removed from the United States, denied citizenship, and denied
admission to the United States in the ibture. Defendant understands that if he is a naturalized
United States citizen, pleading guilty may result in immigration consequences, such as
denaturalization and potential deportation or removal from the United States. Defendant’s
attorney has advised Defendant of the potential immigration consequences resulting from

Defendant’s plea of guilty, and Defendant affirms that he wants to plead guilty regardless of any

immigration consequences that may result from the guilty plea and conviction.

Cooperation

5. The parties understand this agreement carries the potential for a motion for departure
under Section 5K1.l of the Sentencing Guidelines. Defendant understands and agrees that
whether such a motion is filed will be determined solely by the United States through the United
States Attomey for the Southem District of Texas. Should Defendant’s cooperation,_ in the sole
judgment and discretion of the United States, amount to “substantial assistance,” the United States
reserves the sole right to file a motion for departure pursuant to Section 5Kl .l of the United States
Sentencing Guidelines. Defendant further agrees to persist in that plea through sentencing and
fully cooperate with the United States. Defendant understands and agrees that the United States
will request that sentencing be deferred §until that cooperation is complete.

6. Defendant understands and agrees that “fully cooperate,” as that term is used herein,
includes providing all information relating to any criminal activity known to Defendant, including
but not limited to Hobbs Act robberies dommitted by Defendant and his codefendant Defendant
understands that such information inclujdes both state and federal offenses arising therefrom In
that regard:

(a) Defendant agrees that this plea agreement binds only the United States

Attomey for the Southern District of Texas and Defendant; it does not bind any

other United States Attorney or any other unit of the Department of Justice;

(b) Defendant agrees to testify truthfully as a witness before a grand jury or in

any other judicial or administrative proceeding when called upon to do so by the

United States. Defendant further agrees to waive his Fifth Amendment privilege

against self-incrimination for thd purpose of this agreement;

(c) Defendant agrees to voluntarily attend any interviews and conferences as
the United States may request;

(d) Defendant agrees to proNide truthful, complete and accurate information
and testimony and understands any false statements made by the Defendant to the

3

Grand Jury or at any court proceeding (criminal or civil), or to a government agent
or attorney, can and will be prosecuted under the appropriate perjury, false
statement, or obstruction statutes;

(e) Defendant agrees to provide to the United States all documents in his
possession or under his control relating to all areas of inquiry and investigation; and

(f) Should the recommended departure, if any, not meet Defendant’s
expectations, the Defendant understands that he remains bound by the terms of this
agreement and cannot, for that reason alone, withdraw his plea.
Waiver of Appeal and Collateral Review
7. Defendant is aware that Title 28, United States Code, section 1291 , and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become fmal. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. Defendant’s
knowing and voluntary waiver of the right to appeal or collaterally attack the conviction and
sentence includes waiving the right to raise on appeal or on collateral review any argument that
the admitted conduct does not fall within the scope of the statute(s). ln the event Defendant files
a notice of appeal following the imposition of the sentence or later collaterally attacks his

conviction or sentence, the United States will assert its rights under this agreement and seek

specific performance of these waivers.

8. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that he may have received from his counsel, the United
States or the Probation Office, is a prediction and not a promise, did not induce his guilty plea, and
is not binding on the United States, the Probation Office or the Court, The United States does not
make any promise or representation concerning what sentence the defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines norsentence Defendant within the calculated guideline range.

9. Defendant understands and agrees that each and all waivers contained in the Agreement

are made in exchange for the concessions made by the United States in this plea agreement.

The United States’ Agreements
10. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Counts One, Three and Four of the indictment
and persists in that plea through sentencing, and if the Court accepts this plea
agreement, the United States will move to dismiss Count Two of the indictment at
the time of sentencing;

(b) If the Court determines that Defendant qualities for an adjustment under
section 3E1.l(a) of the United States Sentencing Guidelines, and the offense level
prior to operation of section 3E1?.1(a) is 16 or greater, the United States will move
under section 3E1.1(b) for an additional one-level reduction because Defendant
timely notified authorities of his intent to plead guilty, thereby permitting the
United States to avoid preparing for trial and permitting the United States and the
Court to allocate their resources more efficiently.

5

Agreement Binding - Southern District of Texas Only

11. The United States Attorney’s Office for the Southem District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment This plea agreement binds only the United States
Attomey’s Office for the Southem District of Texas and Defendant. lt does not bind any other
United States Attomey’s Office. The United States Attomey’s Office for the Southem District of
Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

12. The United States reserves the right to carry out its responsibilities under guidelines
sentencing Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and

(e) to appeal the sentence imposed or the manner in Which it was detemiined.

Sentence Determination

13. Defendant is aware that the sentence Will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. If the Court Should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement

‘ Rights at Trial

14. Defendant understands that by entering into this agreement he surrenders certain
rights as provided in this plea agreement Defendant understands that the rights of a defendant
include the following:

(a) lf Defendant persisted in a plea of not guilty to the charges, Defendant

would have the right to a speedy jury trial with the assistance of counsel. The trial

may be conducted by a judge sitting without a jury if Defendant, the United States,

and the court all agree;

(b) At a trial, the United States would be required to present witnesses and other

evidence against Defendant Dleferidant would have the opportunity to confront

those witnesses and his attorney would be allowed to cross-examine them. ln turn,

Defendant could, but Would riot be required to, present witnesses and other

evidence on his own behalf. lf the witnesses for Defendant would not appear

7

voluntarily, he could require their attendance through the subpoena power of the
court; and

(c) At a trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, he could testify on his own behalf.
Factual Basis for Guilty Plea

15. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Counts One, Three and Four of the indictment If this case were to proceed to trial, the United
States could prove each element of the offense beyond a reasonable doubt The following facts,
among others, would be offered to establish Defendant’s guilt:

On or about May 8, 2017, Defendant Joseph Nelson and codefendant Rebecca Cowart
robbed and aided and abetted the robbery of the Cash Store, located at 12220 Jones Road, in
Houston, Texas, in the Southern District of Texas, using a knife to threaten and intimidate store
personnel. The robbers unlawfully took and stole approximately $1,700 in United States currency
against the will of the store personnel while the store personnel were engaged in commercial
activities as employees of the Cash Store. Defendant Nelson entered the store and demanded
cash from the store clerk while armed with what the clerk believed to be a knife. The clerk handed
the cash to Defendant Nelson, who left the store and jumped into the getaway car driven by
codefendant Cowart The actions of Defendant Nelson and his codefendant had an impact on
interstate commerce, including the robbery of a commercial store operating and engaging in
interstate commerce, the use of a vehicle manufactured in interstate commerce, and the use of
roadways affecting interstate commerce.

On or about May 26, 2017, Defendant Joseph Nelson and codefendant Rebecca Cowart
robbed and aided and abetted the robbery of the Metro PCS Store, located at 4027 FM 2920,

8

Spring, Texas, in the Southern District of Texas, using a knife to threaten and intimidate store
personnel. The robbers unlawfully took and stole approximately $420 in United States currency
against the will of the store personnelwhile the store personnel were engaged in commercial
activities as employees of the Metro `PCS store. Defendant Nelson entered the store and
demanded cash from the store clerk while armed with what the clerk believed to be a knife. The
clerk handed the cash to Defendant Ndlson, who left the store and jumped into the getaway car
driven by codefendant Cowart The actions of Defendant Nelson and his codefendant had an
impact on interstate commerce, including the robbery of a commercial store operating and
engaging in interstate commerce, the use of a vehicle manufactured in interstate commerce, and
the use of roadways affecting interstate commerce

On or about June 7, 2017, Defendant Joseph Nelson robbed the Metro PCS Store, located
at 22610 Aldine Westfield, in Spring, Texas, in the Southern District of Texas, using a knife to
threaten and intimidate store personnel Defendant Nelson unlawfully took and stole
approximately $530 in United States currency against the will of the store personnel while the
store personnel were engaged in commercial activities as employees of the Metro PCS store.
Defendant Nelson entered the store and demanded cash from the store clerk while armed with
what the clerk believed to be a knife. The clerk handed the cash to Defendant Nelson, who left
the store. The actions of Defendant Nelson had an impact on interstate commerce, including the
robbery'of a commercial store operating and engaging in interstate commerce, the use of a vehicle

manufactured in interstate commerce, and the use of roadways affecting interstate commerce.

Breach of Plea Agreement

16. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement the United States will be released from its obligations under the plea
agreement and Defendant’s plea and sentence will stand. lf at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution Any information
and documents that have been disclosed by Defendant whether prior to or subsequent to this plea
agreement and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines - Generally

17. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest unless Defendant obtains the prior written permission of the
United States.

18. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-`S()O or similar forrn) within 14 days of signing this plea
agreement Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the

United States to obtain tax information, bank account records, credit histories, and social security

10

information Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

19. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his assets to deliver all funds and records of such assets to the United States.

20. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations

Restitution

21. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant stipulates and agrees that as a result of his criminal conduct the victim(s)
incurred a monetary loss of at least $ 4,500. Defendant understands and agrees that the Court will
determine the amount of restitution to fully compensate the victim(s). Defendant agrees that
restitution imposed by the Court will be due and payable immediately and that Defendant will not
attempt to avoid or delay payment Subject to the provisions of paragraph 7 above, Defendant
waives the right to challenge in any manner, including by direct appeal or in a collateral
proceeding, the restitution order imposed by the Court

Fines
22. Defendant understands that under the Sentencing Guidelines the Court is permitted to

order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any

11

imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment Subj ect to the provisions of paragraph 7 above, Defendant waives the right to challenge
the fine in any manner, including by direct appeal or in a collateral proceeding
COmplete Agreement

23. This written plea agreement consisting of 13 pages, including the attached addendum
of Defendant and his attorney, constitutes the complete plea agreement between the United States,
Defendant and Defendant’s counsel. No promises or representations have been made by the
United States except as set forth in writing in this plea agreement Defendant acknowledges that
no threats have been made against him and that he is pleading guilty freely and voluntarily because
he is guilty,

24. Any modification of this plea agreement must be in writing and signed by all parties.

Filed at gQw.S`_fM , Texas, on §§ QcLJQ£ t/ , 2018.

_/ liefenldant
Subscribed and sworn to before me on §§ 949 é.e[ l / , 20 LV

DAVID J. BRADLEY, Clerk
UNITED STATE DISTRI T CLERK

My UMS District Clerk

 

 
   

APPROVED:
Ryan K. Patrick
U ` dS tes Att

   

 

teven D. Mellin AMhmed c'/
Assistant United States Attomey Attorney for Defendant

By:

12

UNITED szTEs DISTRICT CoURT
soUTHERN DISTRICT oF TExAs
HoUsToN i)ivisioN
UNITED sTATEs oF AMERICA §
v. § cRiMiNAL No. 18 CR 81-1

JOSEPH NELSON, §
Defendant §

PLEA AGREEMENT -- ADDENDUM
l have fully explained to Defendant his rights with respect to the pending indictment l
have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements and l have fully and carefully explained to Defendant the provisions of
those Guidelines which may apply in this case. l have also explained to Defendant that the
Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum
allowed by statute per count of conviction Further, l have carefully reviewed every part of this

plea agreement with Defendant To my knowledge, Defendant’s decision to enter into this

agreemen ' an informed and voluntary one.
' /o/( i /j y

Horney for Defendant Date

 

l have consulted with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has fully explained, and l understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply in my case. l have read and carefully reviewed every part of this plea agreement
with my attorney. l understand this agreement and l voluntarily agree to its terms.

… at anna i@/u /i y

Defeh‘d/ant ll Date
13

